254 S.W.3d 84 (2008)
Emmett MITCHELL, Appellant,
v.
COUNTY OF ST. LOUIS CIVIL SERVICE COMMISSION, Kathy Gibala, Mitch Margo and Nadine V. Nunn, Respondent.
No. ED 89391.
Missouri Court of Appeals, Eastern District, Division Two.
March 4, 2008.
Motion for Rehearing and/or Transfer Denied April 21, 2008.
Application for Transfer Denied June 24, 2008.
Charles Bobinette, St. Louis, for appellant.
Lorena Victoria Merklin Von Kaenel, St. Louis, for respondent.
Before: LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and NANNETTE A. BAKER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 21, 2008.

ORDER
PER CURIAM.
Emmett Mitchell ("Mitchell") appeals an order of the St. Louis County Circuit *85 Court affirming the St. Louis Civil Service Commission's decision affirming his termination from his employment at the St. Louis County Justice Center. We find no error and affirm.
In his first point, Mitchell claims that the Commission erred in affirming his dismissal because the "decision was made upon unlawful procedures and without a fair trial" for three reasons. First, Mitchell argues that that he was not notified of the Commission's meeting during which the Commission decided his case in violation of the Fourteenth Amendment. Second, he argues that he was prejudiced when the Assistant County Counselor "mistakenly advised" the Commission of its standard of review. Third, Mitchell argues that it was error for the Commission to adopt verbatim the appointing authority's proposed findings. In his second point, Mitchell claims that the Commission erred in affirming the termination because the findings are not supported by competent and substantial evidence. In his third point, Mitchell argues that the Commission erred in upholding his termination because he was suspended without pay prior to giving him notice of the cause of his suspension and a timely pre-disciplinary hearing.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).